                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION



RONAK CAPITAL; LLC,


        Plaintiff,
                                                                   Case No. 1:19-cv-00254
VS
                                                                   Judge William 0-. Bertelsman
PANDYA RESTAURANTS LLC, ET AL.,                                    Magistrate Judge Karen L. Litkovitz

        Defendants.


            ORDER GRANTING RECEIVER'S MOTION FOR ORDER
APPROVING REPORT, FINAL ACCOUNTING AND RECEIVER'S FEES AND
  EXPENSES AND DISCHARGING AND RELEASING THE DSI PARTIES

        This matter is before the Court for consideration of the Receiver's Report and

Motion for Order Approving Report, Final Accounting and Receiver's Fees and Expenses

and Discharging and Releasing the OSI Parties (the "Motion") 1• Upon consideration of

the Motion and for good case shown, the Court hereby GRANTS the Motion and finds

that the Receiver has faithfully, diligently and 'with due care completed all of his duties

and obligations under the Appointment Order, the Agreed Order and all other orders·

entered in this case.

        IT IS THEREFORE ORDERED
                        \
                                THAT:

         1. · The report is approved.

        2. The Final Accounting is approved.

        3. The Receiver's fees and expenses and all Receivership expenses incurred and

             paid by the Receiver are approved.

1
 Any capitalized terms not defined herein shall have the meaning ascribed to them in the Appointment
Order, the Agreed Order and the Motion.

25794528.1
       4. The DSI Parties are discharged and released from any and all obligations,

             liabilities and claims, of any kind or nature, past, present, and future, arising

             under or related in any way to the Receivership, the Appointment Order or the

             Agreed Order.

        5. This is a final appealable order and there is no just reason for delay.


              '        ,tt·         . .. .
Dated this    v\   1
                          day of   .-k I}A   , 2019.



                                                 ·'1 V/vlllv v,~ l' ,I :it ·CUL J I v• -
                                                                 1

                                                 William 0. Bertelsman
                                                 United States District Judge




                                                 2
25794528.1
